Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification submitted 4/03/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 4/03/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/03/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 4, the applicant recites “wherein the protective pattern is disposed between the channel connection pattern formed on the upper surface of the gap and the channel connection pattern formed on the lower surface of the gap” however this language is indefinite because it appears to recite two different channel connection patterns. That is indefinite because the channel connection pattern was originally recited as a single part.
For the sake of compact prosecution, the examiner interprets the claim language as follows: “wherein the protective pattern is disposed between a first portion of the channel connection pattern formed on the upper surface of the gap and a second portion of the channel connection pattern formed on the lower surface of the gap”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, 12, 14-16, 19-21, and 26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hada (US # 20180366486).
	
Regarding Claim 1, Hada teaches a vertical semiconductor device (Figs. 16 and corresponding text) comprising: 
a stacked structure (structure with a lower boundary at layer 150 and the lowermost slanted surface of layers 52, 54, 56 and an upper boundary at the upper surface of layer 80) including insulation layers (32) and gate electrodes (46) alternately repeatedly stacked, the stacked structure being spaced apart from an upper surface of a substrate (structure between & including layers starting at approximately layer 150 and ending at the top surface of layer 118 is defined as “the substrate”; see Fig. 1; the substrate is spaced by many layers from the stack);
a channel structure (structure inside holes 49, especially including parts 52, 54, 56) including a charge storage structure (54) and a channel (60), the channel structure passing through the stacked structure; and 
a lower connection structure (38, 215) formed on the substrate, the lower connection structure being electrically connected with the channel and the substrate (part 38 is shown electrically connecting the parts, as claimed),
wherein a sidewall of the lower connection structure includes a protrusion disposed at a central portion of the sidewall from the upper surface of the substrate in a vertical direction (the part 215 protrudes horizontally).

Regarding Claim 2, Hada teaches the vertical semiconductor device of claim 1, wherein the lower connection structure contacts a surface of the substrate (a surface of 112 is electrically contacted by 38, for example), and the lower connection structure fills a gap between the upper 

Regarding Claim 3, Hada teaches the vertical semiconductor device of claim 2, wherein the lower connection structure includes a channel connection pattern (38) having conductivity ([0081]) and a protective pattern (215), and an end portion of the protective pattern correspond to the protrusion (215 protrudes toward part 74).

Regarding Claim 4, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Hada teaches the vertical semiconductor device of claim 3, wherein the channel connection pattern is conformally formed on an upper surface of the gap (shown), a sidewall of channel and a lower surface of the gap (shown), and wherein the protective pattern is disposed between a first portion of the channel connection pattern formed on the upper surface of the gap and a second portion of the channel connection pattern formed on the lower surface of the gap (part 215 is between an upper and lower portions of the channel connection pattern).

Regarding Claim 5, Hada teaches the vertical semiconductor device of claim 3, wherein the protective pattern includes a material having an etching rate lower than that of the channel connection pattern, in the same etching process ([0075] explains the etch rate of 215; an etchant chemistry exists in which part 215 will etch more slowly than part 38; because this is a structure claim, the process used to achieve that structure is not given patentable weight).

Regarding Claim 6, Hada teaches the vertical semiconductor device of claim 3, wherein the channel connection pattern includes polysilicon doped with conductive impurities (see [0082]).

Regarding Claim 9, Hada teaches the vertical semiconductor device of claim 6, wherein the protective pattern includes an insulation material or a polysilicon doped with non-conductive impurities ([0075] teaches nitride and oxide options, which are insulating).

Regarding Claim 12, Hada teaches the vertical semiconductor device of claim 1, further comprising a support layer (115, 116) between the lower connection structure and the stacked structure.

Regarding Claim 14, Hada teaches the vertical semiconductor device of claim 1, further comprising an insulation spacer (74, 22) covering sidewalls of the stacked structure and the lower connection structure, and a common source pattern (112) contacting the insulation spacer and the substrate and extending in a first direction (horizontal across the page of Figs. 16).

Regarding Claim 15, Hada teaches the vertical semiconductor device of claim 1, wherein: 
the channel structure is formed in a channel hole extending through the stacked structure to an upper portion of the substrate (shown), and 
the charge storage structure is formed on an upper sidewall of the channel hole higher than the lower connection structure (shown), and 


Regarding Claim 16, Hada teaches the vertical semiconductor device of claim 1, wherein the channel includes an upper channel (portion of 60 above 38) and a lower channel (portion of 60 below 38), the upper channel and the lower channel are spaced apart from each other in a vertical direction (shown), and the lower connection structure is electrically connected with the upper channel and the lower channel (shown).

Regarding Claim 19, Hada teaches the vertical semiconductor device of claim 1, further comprising: 
circuit patterns (210; [0033]) formed on a lower substrate (8); 
a lower insulating interlayer (120) covering the circuit patterns; and 
a lower conductive pattern (108) formed on the lower insulating interlayer, 
wherein the substrate is disposed on the lower conductive pattern (shown).

Regarding Claim 20, Hada teaches a vertical semiconductor device comprising: 
a support layer (115, 116) being spaced apart from an upper surface of a substrate (structure between & including layers starting at approximately layer 150 and ending at the top surface of layer 118 is defined as “the substrate”; see Fig. 1; the substrate is spaced by many layers from the stack); 
a stacked structure (structure with a lower boundary at layer 150 and the lowermost slanted surface of layers 52, 54, 56 and an upper boundary at the upper surface of layer 80) 
a channel structure (structure inside holes 49, especially including multilayer 50 as shown in Fig. 6) passing through the stacked structure and the support layer and extending to the upper surface of the substrate (shown), the channel structure including a charge storage structure (54) and a channel (60); and 
a lower connection structure (38, 215) formed on the substrate, the lower connection structure being electrically connected with the channel and the substrate, 
wherein an end portion of the lower connection structure disposed at a central portion in a vertical direction from the upper surface of the substrate protrudes from an end portion of each of the lower connection structure formed on a bottom of the support layer and the lower connection structure formed on the upper surface of the substrate to form a protrusion (the end part 215 protrudes horizontally).

Regarding Claim 21, see the rejection of claim 3.

Regarding Claim 26, Hada teaches a vertical semiconductor device comprising: 
a stacked structure (structure with a lower boundary at layer 150 and the lowermost slanted surface of layers 52, 54, 56 and an upper boundary at the upper surface of layer 80) including insulation layers (32) and gate electrodes (46) alternately and repeatedly stacked, the stacked structure being spaced apart from an upper surface of a substrate; 

a lower connection structure (38, 215) contacting the substrate to fill a gap between a surface of the substrate and the stacked structure (shown filling that gap up to the slanted surface described above for lowermost slant surface of layers 52, 54, 56), and the lower connection structure being electrically connected with the channel and the substrate (shown), 
wherein the lower connection structure includes a channel connection pattern (38) having conductivity ([0081]) and a protective pattern (215), and the protective pattern includes a material having an etching rate lower than that of the channel connection pattern, in the same etching process ([0075] explains the etch rate of 215; an etchant chemistry exists in which part 215 will etch more slowly than part 38; because this is a structure claim, the process used to achieve that structure is not given patentable weight).


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee (US # 20170084696).
	
Regarding Claim 1, Lee teaches a vertical semiconductor device (Figs. 3-6 and corresponding text) comprising: 
a stacked structure (structure with a lower boundary at the uppermost surface of PP2 and an upper boundary at the upper surface of layer 125) including insulation layers (ILD) and gate electrodes (EL) alternately repeatedly stacked, the stacked structure being spaced apart from an upper surface of a substrate (11);

a lower connection structure (portion of DSP and VS1 horizontally level with PP1, LIP, and PP2, and including with PP1, LIP, and PP2) formed on the substrate, the lower connection structure being electrically connected with the channel and the substrate (shown),
wherein a sidewall of the lower connection structure includes a protrusion (P2) disposed at a central portion of the sidewall from the upper surface of the substrate in a vertical direction (shown with those limitations).

Regarding Claim 17, Lee teaches the vertical semiconductor device of claim 1, wherein the channel comprises an upper channel (portion P3), a lower channel (portion P1) and a connection portion (portion of channel horizontally level with PP1, LIP, and PP2), wherein the connection portion connects the upper channel and the lower channel (shown), and a width of the connection portion is less than a width of each of the upper channel and the lower channel (see the skinny portion of SP2 portion, just above P2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hada (US # 20180366486) in view of Iwai (US # 20200357815).

Regarding Claim 7, although Hada discloses much of the claimed invention, it does not explicitly teach the vertical semiconductor device of claim 6, wherein the protective pattern includes undoped polysilicon.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below.



A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the material system, taught in Hada, as suggested by Iwai. Specifically, the modification suggested by Iwai would be to employ a vertical semiconductor device of claim 6, wherein the protective pattern includes undoped polysilicon. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to undoped polysilicon since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). The choice of material systems for use in a sacrificial layering system is designed to use suitable etchants with suitable solid-state layers. Undoped polysilicon and its etching chemistry is very well-known, and thus its integration into such a system would have been obvious.


Allowable Subject Matter

Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Regarding Claim 10, although the prior art taught much of the claimed subject matter, it failed to anticipate or render obvious the vertical semiconductor device of claim 3, wherein upper and lower surfaces of the protective pattern have slope, and the protective pattern have a sharp shape toward an end portion thereof in a second direction.

Regarding Claim 11, although the prior art taught much of the claimed subject matter, it failed to anticipate or render obvious the vertical semiconductor device of claim 3, wherein a seam is included in the protective pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899